OFFICE    OF   THE    ATTORNEY     GENERAL   OF   TEXAS
                                               AUSTIN
GRbVLR SLLLrnIB
AZTOI”.” Owlm”AL




       Department  OS Agriaulture
       AuMla,   Texas

       Attentionr       lir.   0.   A.   Xi&land

       tiar   Sir:




                                   the more heavlly’populatrd    eountlem
              la thk atat+ $8 dedreoun’of             havlag a aountf Beal-
              or OS reightr and nmaaurea and the quert$on 02 the
              legality         of auoh aatiirit%ea haulskm brought up en&
              tad    I)rpfirtaent     hes been asked to get.thla    lnfbrma-
              tion au 8008 a8 posslblo,.
                    The oountytowhlohm      refer haa onr'larlga
              alty with a very aotlvo olty mighta an6 8*Paurw
              drpartmmt whose aotiritior   are amfinod   to f&e
              limit8 c+i rrai4 oitr. !&in lwves   the lmllar   Oarma
~@artaent      of &rioulture,     peg0 2


      and rue1 sections  In the county unproteoted and in
      18x4 lnxtanoex both the merchants and the oommm-
      era suffer for the lack ‘of auoh law entoroement.
      Theetate does not provide the neoesuary faoilitiex
      for rendering thla  xervlw.
             The xaaller lnoorporeted   town6 end villagax
      in this partloular   county xre too xmxll to azpport
      ln4lvldual  city wightx~aud    meaeurex department8 and.
      have otfered their support to th6 oounty    in help-
      ing tc pay the expenxsx oi 4 oountg sealer of rel.@tx
      and meaeures.                                      .
               “We will appreoiate       4   prompt reply   to the ful-
      loxlng     quextlonx ax the     budget for 1944 ix
                                        xounty
      balng prepared at thx prxxent tfb and they,arx
      4lKlOux to inoluaa this XervlQe  in x4me if in your
      opinion the matter oan be handled in 4 lag41 pp~n-
     more*
           ."l.    fr a s0unty has an axaixtant        ocmntp~auF
      Qitor,~ ,a part ~oi.,uhQx4.4utkx .Lb ix to ohxok night ~,,
      an4 measure, raosiptx and dixbumieanntx, oi vxrioux
      oommo4ltles and auppliex being purohaxed by the
      oocmty and distributed      to diiferent     oounty depart-
      neat8 and to text, palntaln,       an4 adjust the uxlgh:
      lng and neawrfng     dxvicrx    ownxd a&l axed by thx
      runty,    would it be la&al for thx Oonkalxxioner ai
      Agriaulture    to appoint   xxi4 axalxtuit     oounty  4u4it-
      or ax xeelar or weights end nsaxurex and for him to
      6pand the remainder or his tin4         xxforola13 the slut0
    - weighta and m44xur4x     14~~ tlmughout      the oounty,
      said county pay&g his *alar7 and neoexxary            OPer8t-
      lng lx p a n6e~.

             T?. Would it be leg41 rOr ,a 00Unt~ 6herlfS
      of his deputy to enforoe the welghtx and !mamayex
      laws of thlx xtate within his 0'11 4Ounty 4ithe     With
      or without said xherlff or deputy sheriii   bei Ipf; ap-
      pointrd  ba the 0omaix6iooer of Agrloulture  xx 4 60x1-
      or or wQht8    and meaxurax~

                 If the Comairxioaer of Agriculture  4p
      painti3i6  6ttkt0 inxpeotor, the 10041 xe414r or -6
      0f thx 0lti46 or this 8tatx. would said axalor havx
      legal    authority   to   aarry    Qn laoh 4UtiOX     OUtSid   tbr
      ihita     or hi8 0m 0ity.w
Dspartiasnt       or   Agrloulturx,        pgx 3


              Artialx       5705, Vernon*6 Civil          Statutes   of Texas,   pro-
vldox:
              The Gomdxaioner oi Uxrketx and Warehouxsx
         xhall
             havi powxr au4 authority         to enforce, or oxuxx
         to be
             enforoed,    any prwlxion     of this ahapter.      Bx
         shall
             appoint a ahlaf deputy, who xhxll be known ax
         Chj.xr
             Deputy of Bielghts xnd Measure8. In the ab-
      6WWO   or Inability    of the Coamlxxloner,        such deputy                    ’
      axy perform any duty rx ulrod by the provixionx of
      this ohaptrr.     The Corme xxloner xhxll also appoint
      suxh aUdItiona      decufixx from firm to tims to serve
      ax xealerx ot weigbtx and ~xxxurex,


             maaaurex.
              The      0rfl06   of    ooma%xxlnnor   0r   Markxtx
                                                       Warehoa~ex~   and
the Market Andy ware howa hprmtaent,, and ~tho Wdgbtx    aad &a-
xarxx wx~x abollxhod~ by Aotx 19.25, 39th Lxglx&aturx    oq Txxxa,
oh. 13,' p. 35, Sea. l-6, and thAir datlrx aud funotlotix wrx
ve8ted  by laiA A& in thx ~lxxlonxr      or AgrlouLture.    Also
xoe~Arb1ol.e 56ii, Bxrnon*x civil Statutrx of Txxaxr
           Ax ln4hat64 by our xndrrxooring       lx quoting Artiolo
5705, thr hnmlxs~onrr oi Agtiioultura 4066 not have 4na2&yt-
ed power to appoint xaalorx of welghtx and aeaaurxx~
tha xtxtxtr lialtx    xhxh appolntnantx to Uoxa xx racy br prwi-
ded for by approprlatlon    or to thr lnxpxxtorx      le.oturrpx’ or xa-
ployxxx serving un4.r    hir ax CODii46lOMr~       i&ox an ass I atant
auditor or olty xxalxr do not onmx Within thl4 group .that may
b e appointed ax sealerr, we l nx wa r y o ur fir st a nd th ir d queistionx
in the nxgative.    For the 6amO re4xoning     wo hdb t&xt a xiie+fr
or blx deputy oannot be appointed 4x xuxh 4’ xealer~
            publix oftixxrx   poxxrxr only xuoh po~rx ax arx xx-
prexxly oonirrr~     upon them by law or ire nxoxaxarlly     tipli@a
rror the poworx so oonremd.         Brpn’x Admr. v. Harvry’r Adm.,
11 Txx. 3U ; Duncan v., State, 67 8. W. 903; State ‘I*. Oxgo, 176
8. w. 928, writ of error reruxed..      We have found no statute
oonrenbg     olthxr apxoliioally    or by LrapllOxtlOn 4119 authorit
upon thx sheriff    or hi8 4ep&t lxx to rnforor the wx&htx and mea-
sure8 Uwx., wo do not odnk thr powera given to x xhmt              or hlx
deputy ax peaax otfiorrx     glvrs them any aUthOritY   TV Perfora tb
adminlxtret~ve    dutlsx of 4 sealer in enforolng thexe WOigh*x Qd
Rapartiuent or Agrloulturx,      paso 4,


meaaurea lavje. We thareforo hold              that 4 sheriff         or his deputy
aaunot enforoe   Cheer lawa.
          We realieo   the nerd for mrx xxalorx to lnfo r o ethese
said laws and am in sympathy with the situation     ax pnxented
In your request.    The remedy however must oome f'rom the Legl8-
latw.

                                       Yours         very   truly

                               AT!IQlSZY         QgNKRAL      O?    TEXAS
                               Ey .(a~) Ro~;boOLoa~

RQKZUb
ROKzfa
APPROVSD JAR . ,lO, 1944
(6) Oxovor,Sallrrr
AL'IT-   @lcLpffRAL,j,]r -     : .. ...':.,:: '. :



                              APmzmD   0Pxxxcm oomIxTl!EB
                               RY (8) RWR, CRAIRMUN